DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed 07/17/2020 fails to comply with 37 CFR 1.98(a)(1), which requires the following: (1) a list of all patents, publications, applications, or other information submitted for consideration by the Office; (2) U.S. patents and U.S. patent application publications listed in a section separately from citations of other documents; (3) the application number of the application in which the information disclosure statement is being submitted on each page of the list; (4) a column that provides a blank space next to each document to be considered, for the examiner’s initials; and (5) a heading that clearly indicates that the list is an information disclosure statement.  The information disclosure statement has been placed in the application file, but the information referred to therein has not been considered.
The IDS filed 07/17/20 that lists the applications that should be considered by the examiner is acknowledged but is not in the right format for an IDS. The application can be listed as the publications or as a NPL. 
Drawings
The drawings are objected to because some figures (at least figures 4a,b, 7, 12c, 13c. 14b) do not have clean well- defined lines (see 37 C.F.R. 1.84(l)). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-4, 8, 9, 11-15, 17-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication 2001/0021872 to Bailey.
As to claim 1, Bailey discloses a device for providing a passage between a first heart chamber and second heart chamber (paragraph 57, 58) the device (the device of figure 7-12 with details from similar/other embodiments that are 

As to claim 3, Bailey discloses the first and second regions are configured to transition form the compressed delivery state to the deployed state via different sized non-compliant balloons (paragraph 70-73). The different balloons are not positively claimed and wouldn’t be so based on the inventive entity. The device of Bailey can be expanded by balloons, therefore Bailey will read on the claim limitations.
As to claim 4, Bailey discloses at least one of the selected portions of the first and second regions are expandable to an angle between zero and 90 degrees relative to the longitudinal axis of the device (figure 10, paragraph 48, the selected portions will be capable to expand to and angle between zero and 90 based on figure 10 that the portions can expand up to 90 degrees and the flanges are flexible.
As to claim 8, Bailey discloses the middle region is configured to be adjusted from a first state having a first diameter to a second state having a second diameter different from the first diameter (figure 20a,b, paragraph 22, 69, 70 ,72, 73, before and after expansion).
As to claim 9, Bailey discloses the middle region comprises a plastically deformable material (paragraph 48).
As to claim 11, Bailey discloses the second dimeter is larger than the first diameter (figure 20a,b).

As to claim 13, 14, Bailey discloses the inflatable balloon catheter comprises a dog bone shape, a quadrilateral dog bone shape (figure 20a,b, paragraph  69, 70 72, 73). The invention entity of the claims is the device and not the system of the device and the balloon catheter. Further claims 13, 14 are dependent off of claim 12 which does not positively claim the balloon catheter just that the device is capable to be adjusted by a balloon catheter. Therefore the device of Bailey will be capable of being expanded by a given balloon catheter such a quadrilateral dog bone shaped balloon catheter. 
As to claim 15, Bailey discloses the second diameter is smaller than the first diameter (figure 18a,b). The valve opening and closing can read on a first and second inner diameter where the second dimeter diameter is smaller than the first diameter when the valve closed based on the direction of the blood flow. 
As to claim 17, Bailey discloses the middle region is further configured to be coupled to a medical device (paragraph 58, 62, the valve or “membrane”) to thereby anchor the middle device within the heart wall between the first chamber and the second chamber.
As to claim 18, Bailey discloses the medical device comprises at least one of a septal occluder, an open atrial septal shunt, a valved atrial septal shunt, a left atrial blood pressure senor or a blood pump (paragraph 58, 62).
.
Claims 1-5, 8, 10-14, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  U.S. Patent 6,616,675 to Evard.
As to claim 1, Evard discloses a device for providing a passage between a first heart chamber and second heart chamber (col. 2 ll. 1-18) the device (as seen in figure 3’-3’’’), comprising a middle region (“midportion” col. 10 ll. 13-47) having a first and second ends (figure 3’), a lumen extending therethrough (lumen of tube col. 10 ll. 14) and a longitudinal axis with the lumen (figure 3’), a first end region (left side of 10b’) coupled to the first end, the first end region configured to be delivered in the first heart chamber in a compressed delivery state (col. 10 ll. 28-47) and to transition to a deployed state therein (col. 10 ll. 28-47), the first end region being selectively deformable such that selected portions (20) of the first end region are expandable to different angles relative to the longitudinal axis (col. 10 ll. 59-66, based on the flexible nature of the members, the desired positions can be different based on the anatomy, see prior art in section 11 for evidence), a second end region (right side of 10b’) coupled to the second end, the second end region configured to be delivered in the second heart chamber in a compressed delivery state (col. 10 ll. 28-47) and to transition 
As to claim 2, Evard discloses the first and second regions comprise a plastically deformable material (col. 10 ll. 56-58).
As to claim 3, Evard discloses the first and second regions are configured to transition from the compressed delivery state to the deployed state via different sized non-compliant balloons (col. 11 ll. 10-45). 
As to claim 4, Evard discloses at least one of the selected portions of the first and second regions are expandable to an angle between zero and 90 degrees relative to the longitudinal axis of the device (col. 10 ll. 48-54).
As to claim 5, Evard discloses the first and second end regions comprise a plurality of support arms (20) extending from the middle region, the plurality of support arms coupled circumferentially along the outer edges of the middle region of the device (figure 3’).
As to claim 8, Evard discloses the middle region is configured to be adjusted from a first state having a first diameter to a second state having a second diameter different from the first diameter (figure 3’’’, col. 10 ll. 14-48).

As to claim 11, Evard discloses the second diameter is larger than the first diameter (col. 10 ll. 14-48).
As to claim 12, Evard discloses the middle region is configured to be adjusted from the first state to the second state via an inflatable balloon catheter (col. 11 ll. 10-45).
As to claim 13, 14, Evard discloses the inflatable balloon catheter comprises a dog bone shape, a quadrilateral dog bone shape (col. 11 ll. 10-45). 
As to claim 19, Evard discloses the first the chamber is a let atrium and the second heart chamber is a right atrium, and wherein the device is configured to permit blood flow through the passage between the left atrium and the right atrium (col. 2 ll. 1-18, the specific human tissue cannot positively be claimed, Bailey does disclose the device is used in the heart to control blood flow between chambers).
Claims 1, 6-8, 11, 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  U.S. Patent Publication 2015/0313599 to Johnson.
As to claim 1, Johnson discloses a device for providing a passage between a first heart chamber and second heart chamber (paragraph 61) the device (110, with similar embodiments usable with the details of 110, figure 1a,b), comprising a middle region (140, figure 1b) having a first and second ends (figure 1b), a lumen extending therethrough (lumen as seen in figure 1b, paragraph 61) and a longitudinal axis with the lumen (figure 3’), a first end region 
As to claim 6, Johnson discloses the first and second end regions are integrally formed with the middle region (figure 1, paragraph 62, 63, paragraph 80), the first and second regions and the middle regions comprising a plurality of longitudinal struts (wire of 110) interconnected by a plurality of circumferential sinusoidal struts (724, figure 5 or figure 12 both can read on a plurality of circumferential sinusoidal struts since there is a curving circumferential connector).

As to claim 8, Johnson discloses the middle region is configured to be adjusted from a first state having a first diameter to a second state having a second diameter different from the first diameter (paragraph 64, 65, 69).
As to claim 11, Johnson discloses the second diameter is larger than the first diameter (paragraph 64, 65, 69).
As to claim 19, Johnson discloses the first the chamber is a left atrium and the second heart chamber is a right atrium, and wherein the device is configured to permit blood flow through the passage between the left atrium and the right atrium (paragraph 61, the device is capable of being positioned in the right and left atrium and permit blood flow).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 16, 20, 21 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication 2001/0021872 to Bailey  in view of U.S. Patent Publication 2015/0039084 to Levi.
As to claim 16, Bailey discloses the device above but is silent about the one or more sensors configured to measure blood flow through the passage. 
Levi teaches a similar device (medical implant of the heart with anchoring ends) having a sensor (142,144, paragraph 305, 306, 309) configured to measure blood flow through the passage between the first heart chamber and the second heart chamber, and wherein the middle region is configured to be adjusted from the first state to the second state in response to the measured blood flow (paragraph 305-309) for the purpose of monitoring the health of the patient and to adjust the blood flow according to a specific medical intervention considered best for the patient (paragraph 310). It would have been obvious to one of ordinary skill in the art before the effective filing date to use the sensors of Levi with the device of Bailey in order for monitoring the health of the patient and to adjust the blood flow according to a specific medical intervention considered best for the patient.
As to claim 20, Baily discloses a method for providing a passage between a first heart chamber and a second heart chamber (paragraph 57) the method comprising selecting a device having a first end region (42), a second end region (44), and a middle region (20, as seen in figure 1, used in the embodiment of 
Levi teaches a similar device and method (medical implant of the heart with anchoring ends) having selected portions expanding to different angles relative to the longitudinal axis (paragraph 182-187) in order to better conform to the geometry of the body organ. It would have been obvious to one of ordinary 
As to claim 21, with the method of Baily and Levi above, Levi further teaches adjusting an angle of the first end region relative to the longitudinal axis of the devices, and adjusting an angle of the second end region relative to the longitudinal axis of the device to achieve a predetermined flowrate across the passage between the first heart chamber and the second heart chamber (paragraph 85-87, 305-309). The general angle of the end regions will be adjusted based on how the device is expanded and adjusted. 	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. Patent 5,035,702 to Taheri, U.S. Patent 5,234,447 to Kaster, U.S. Patent Publication 2003/0045902 to Weadock, U.S. Patent Publication 2005/0267524 to Chanduszko, U.S. Patent Publication 2005/0288786 to Chanduszko, U.S. Patent Publication 2006/0122522 to Chavan, U.S. Patent 7,575,586 to Berg, U.S. Patent Publication 2014/0350565 to Yacoby (as cited as reference A321 in 892 filed 07/17/2020), U.S. Patent 2015/0005810 to Center, U.S. Patent Publication 2015/0112383 to Sherman all disclose similar devices readable, combinable or capable of providing evidence on the claims of record. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER J ORKIN whose telephone number is (571)270-7412. The examiner can normally be reached Monday - Friday 9am - 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571)272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER J ORKIN/Primary Examiner, Art Unit 3771